Opinion.
Campbell, C. J.:
In view of the facts in this case, it ivas especially important that the law should be accurately announced in the instructions to the jury, and we do not think it ivas.
Neither the first nor the third instruction for the State correctly defines larceny. Each declares that killing the hog with intent to carry it away constituted larceny, even though there ivas no asportation. Certainly there cannot be larceny Avithout an asportation of the article. True, a slight removal is sufficient, but there must be a change of the site of the chattel to constitute the carrying aivay necessary to larceny. Probably the contest in *682the trial -which furnished the occasion for the instruction was as to the circumstance that the hog was not transported from where it was killed to the possession of the thief, but the court should have told the jury that, while it was not necessary to guilt that the hog should have been carried off and appropriated to his use by the taker, it was necessary to constitute larceny that there should have been an asportation of the hog, which should have been explained to the jury.
Judgment reversed, new trial granted, and cause remanded.